COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-11-00564-CR
                               NO. 02-11-00565-CR


EX PARTE CHRISTOPHER
GILLETTE


                                       ----------

          FROM THE 362ND DISTRICT COURT OF DENTON COUNTY

                                       ----------

                         MEMORANDUM OPINION1

                                       ----------

      Appellant Christopher Gillette attempts to appeal from the trial court’s

orders denying his requested bail reduction and habeas corpus relief.             On

December 21, 2011, we notified the parties in writing that we had not received

the trial court’s certifications of Appellant’s right of appeal in these two cases and

stated that these appeals would be dismissed if we did not receive those

certifications.2 But on February 29, 2012, Appellant filed a pro se motion to

      1
       See Tex. R. App. P. 47.4.
      2
       See Tex. R. App. P. 25.2(d).
dismiss these appeals, and his retained counsel filed a motion to withdraw as

attorney of record on that same date. We have received no response to those

motions, nor have we received the trial court’s certifications of Appellant’s right of

appeal in these cases.

      Accordingly, we hold that under the unique facts of these cases,

Appellant’s motion to dismiss these appeals substantially complies with rule

42.2(a) of the Texas Rules of Appellate Procedure.3             We therefore grant

Appellant’s motion to dismiss these appeals, and we dismiss these appeals.

      Retained counsel’s motion to withdraw as attorney of record in each case,

however, is denied.4




                                                    PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: May 3, 2012




      3
       See Tex. R. App. P. 42.2(a).
      4
       See Tex. R. App. P. 48.4.


                                          2